IN THE SUPREME COURT OF TEXAS

                                 No. 10-0688

   CMH HOMES, INC., VANDERBILT MORTGAGE AND FINANCE, INC. AND BRUCE ROBIN
                           MOORE JR., Petitioners
                                     v.
                           adam Perez, Respondent

                           On Petition for Review

ORDERED:

      1.    Petitioners' motion  for  stay,  filed  September  3,  2010,  is
granted.  The trial court's order dated March 8, 2010, Order on  Plaintiff's
Motion to Compel Arbitration, in Cause No. DC-09-339, styled Adam  Perez  v.
Clayton Homes, Inc.; CMH  Homes,  Inc.;  Vanderbilt  Mortgage  and  Finance,
Inc.; and Bruce Robin Moore, Jr., in  the  229th  District  Court  of  Duval
County, Texas, is stayed pending further order of this Court.
      2.    The respondent is requested to respond to petitioners'  petition
for review on or before 3:00 p.m., September 20, 2010.
      3.    The petition for review remains pending before this Court.

            Done at the City of Austin, this September 10, 2010.
                                  [pic]
                                  Blake A. Hawthorne, Clerk
                                  Supreme Court of Texas


                                  By Claudia Jenks, Chief Deputy Clerk